Title: To George Washington from George Mercer, 27 July 1758
From: Mercer, George
To: Washington, George



Dear Sir
Camp at Raes Town July 27th 1758

Colo. Bouquet has directed the Command to return to you, but desires Me to remain here till the General arrives who is expected this Day. This Camp furnishes no News. We expect to hear of a Party of Shawnesse & Delawares having joined you, one of the Pennsylvania Light Horse having assured Us that he saw 30 or 40 come in the Day he left Fort Cumberland. I am Dr Sr Your most obedt humble Servant

Go: Mercer

